Citation Nr: 1042316	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
hand injury.

3.  Entitlement to service connection for residuals of a right 
hand injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from February 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on appeal.

At the outset, the Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009), the Court of Appeals for Veterans' claims 
held that, though a Veteran may only seek service connection for 
PTSD, the Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may be reasonably encompassed."  In essence, the 
Court found that a Veteran does not file a calm to receive 
benefits for a particular psychiatric diagnosis, such as PTSD, 
that is named on a claims form, but instead makes a general claim 
for compensation for the affliction posed by the Veteran's mental 
condition.  Thus, the Veteran's claim on appeal may more 
accurately be described as a claim for an acquired psychiatric 
disorder, to include PTSD. 

The issues of entitlement to service connection for an acquired 
psychiatric disorder and for residuals of a right hand injury are 
addressed in the REMAND portion of the decision below.  



FINDINGS OF FACT

The Veteran is not currently shown to have a left had disorder.  


CONCLUSION OF LAW

Residuals of a left hand injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  The notification obligation in this case was met by way 
of letters from the RO to the Veteran dated December 2005 and May 
2008.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The record shows that 
the Veteran has not been examined in connection with this service 
connection claim.  The Board finds, however, that under the 
circumstances present in this case, discussed in detail below, a 
medical opinion addressing service connection is not necessary.  

In this regard, the Board notes that a VA examination or opinion 
is necessary where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
there is no evidence of an in-service incurrence of a left hand 
injury or disorder in service, or evidence of a current left had 
disorder.  Consequently, a VA examination is not necessary in 
this case.

In addition, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of his appeal.  Therefore, the Board 
finds that the RO has satisfied the duty to notify and the duty 
to assist and will proceed to the merits of the Veteran's appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.  

The Veteran contends that he is entitled to service connection 
for current residuals of an in-service left hand injury.  
Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; also see Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the Veteran's claim fails, because there is no 
competent medical evidence or lay testimony to establish that he 
has a current disorder in his left hand.  In this regard, the 
Veteran's entire claims folder was reviewed, including service 
treatment records, post service treatment records, and the July 
2010 BVA hearing transcript. 

The Veteran's service treatment records are negative for any 
treatment related to the Veteran's left hand.  In his October 
2005 claim, the Veteran noted that his left hand disorder began 
in 2003, which is thirty-five years following his discharge from 
service.  A review of all available post-service treatment 
records fails to show any treatment related to the left hand.  In 
fact, on his October 2005 VA Form 21-526, the Veteran clearly 
noted that he had received no treatment for this claimed 
disability.

In July 2010, the Veteran was afforded a BVA hearing.  At that 
time, he clarified that he "bumped" his hand on a boat in 
service and that it swelled.  See hearing transcript at 13.  He 
reported treatment by way of ice.  See hearing transcript at 18.  
At the hearing, he again confirmed that he never received any 
further treatment related to his left hand.  See hearing 
transcript at 20.  As to any current symptoms related to the left 
hand, the Veteran reported only that "it hurts."  See hearing 
transcript at 21.

There is no additional evidence in the record to support the 
Veteran's claim for entitlement to service connection for a left 
hand disorder.  Although the Veteran complains of pain, no 
current disability has been diagnosed.  Complaints of pain alone 
are not enough to establish service connection.  There must be 
competent medical evidence of a current disability resulting from 
that condition or injury. 
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."). 

While the Veteran clearly contends that he has a left hand 
disorder, such a suggestion by either the Veteran, or his 
representative, is not sufficient medical evidence of a current 
disability.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology over 
a period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent medical evidence of a 
current disability is required for service connection.  The claim 
is denied because the Veteran does not meet the first requirement 
for service connection as he does not have a current left hand 
disorder.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  Because the 
evidence here is not in equipoise, and, in fact, the absence of 
evidence to support the claim suggests that the preponderance of 
the evidence is against the Veteran's claim, the benefit-of-the-
doubt doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  There is simply no basis upon which to grant 
the Veteran's claim for service connection for a left hand 
disorder.


ORDER

Service connection for residuals of a left hand injury is denied.


REMAND

With respect to the Veteran's remaining claims, a preliminary 
review of the record discloses a need for further development 
prior to further appellate review.  In this regard, the Board is 
of the opinion that the evidence demonstrates a need for VA 
examination in connection with these claims.

The Veteran is seeking to establish service connection for 
residuals of an in-service right hand injury.  For service 
connection, the claims folder must contain (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury."  See Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
other words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

A review of the record reveals that the Veteran was not afforded 
a VA examination as to this claim. VA's duty to assist includes 
obtaining an examination and medical opinion when necessary to 
make an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in determining 
whether a VA examination is necessary prior to final adjudication 
of a claim.  According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualified, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. §3.159(c)(4)(i).  The Court in McLendon 
observed that the third prong, which requires that an indication 
that the claimant's disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.

In this case there is some evidence that tends to show an in-
service incident with subsequent and relatively recent symptoms, 
which may be indicative of a current disability.  In particular, 
although the service treatment records are negative as to a 
showing of the in-service fracture related to the right hand, the 
Veteran submitted a photograph of himself and several fellow 
service members in uniform.  In this photo, the Veteran is 
holding up his right hand, which is clearly in a cast.  He 
testified under oath at the July 2010 BVA hearing that the 
service member in the photo with a cast is himself.  See hearing 
transcript at 14.  As to evidence of a current disability, the 
Veteran testified that his right hand currently, in addition to 
being painful, experiences a locking in the joints, and a popping 
sound.  See hearing transcript at 15.  He also reported an 
inability to "squeeze his right hand real hard" if he is trying 
to turn something.  See hearing transcript at 15.

The question becomes whether the Veteran's current symptoms rise 
to the level of a current disability, and if so, whether that 
disability is as likely as not related to the in-service incident 
that resulted in his cast on the right hand.  The Board is not 
qualified to make such a determination without sound medical 
findings to support the conclusion.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
substituting its own unsubstantiated medical opinions for those 
of a medical professional).  Therefore, an examination is 
necessary.

The Veteran also seeks service connection for a psychiatric 
disorder, specifically, PTSD.  Service connection for PTSD 
requires: (1) medical evidence establishing a diagnosis of the 
condition; (2) credible supporting evidence that the claimed in- 
service stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service stressor. 
38 C.F.R. § 3.303(f).

38 C.F.R. § 3.304(f) has recently been revised to read, "If a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor."
 
In this case, the Veteran has provided sworn testimony that he 
was on minesweeping operations off of the coast of Vietnam in the 
Vietnam era, and during such operations he was, at least one 
time, shot at.  He recalls being on deck in Da Nang Harbor and 
the boat was suddenly fired upon and all he heard was "duck, 
duck and then we hit the floor."  See hearing transcript at 6.  
The revisions to 38 C.F.R. § 3.303(f), cited above, would appear 
to apply to this case.

Again, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  The Board is of the opinion that the Veteran has 
provided sufficient evidence to warrant a VA examination for his 
claimed psychiatric disorder.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  Afford the Veteran an examination of 
his right hand to assess the nature and 
etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, but consideration should be 
given to x-rays of the right hand.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and an opinion, 
as to the following question: 

Is it more likely than not (i.e., 
probability greater than 50 
percent)), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that any current 
disorder of the right hand that 
may be present was caused by an 
event of service, including the 
injury the Veteran describes as 
having occurred during service.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

2.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
treatment records, and offer comments and 
an opinion, as to the following:

i). What diagnosis or diagnoses 
may appropriately be assigned for 
the Veteran's psychiatric 
symptomatology?

ii). Does the Veteran's 
disability meet the criteria for 
a diagnosis of PTSD?  If so, does 
the Veteran's claimed stressor 
relate to Veteran's fear of in-
service hostile military or 
terrorist activity? Is it at 
least as likely as not (50 
percent or greater probability) 
that the Veteran incurred PTSD in 
service or as a result of 
service? Please explain the 
etiologic relationship between 
the Veteran's service and the 
current diagnosis of PTSD.

iii). If the Veteran meets the 
criteria for a diagnosis of a 
psychiatric disorder other than 
PTSD, is it at least as likely as 
not (50 percent or greater 
probability) that the disorder is 
causally or etiologically related 
to service?  Please explain the 
etiologic relationship between 
the current psychiatric disorder 
and the Veteran's service. 

iv). If the Veteran does not have 
a current psychiatric disorder 
that is related to service, 
please explain the rationale for 
your conclusion.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


